Case 3:17-cv-01430-JBA Document 61 Filed 12/09/19 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

Bardo,
Plaintiff,
v.
Docket No. 17-cv-1430 (JBA)
Wright,
Defendant.

 

ORDER OF DISMISSAL ON REPORT OF SETTLEMENT

Counsel reported that this matter has been settled and that no further action is
required. This case will now be dismissed.

If the parties wish to file a stipulation of dismissal (for approval by the court or
for inclusion in the court's file), they may move to re-open the case by January 6, 2020.

Request to extend this date may be made by motion filed under D. Conn. L. Civ. R.
7(b)(2).

IT IS SO ORDERED.

/s/
Janet Bond Arterton, U.S.D.]J.

 

Dated at New Haven, Connecticut this 9" day of December 2019.
